 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   WEST PACIFIC ELECTRIC COMPANY               Case No. 1:18-cv-00166-LJO-BAM
     CORPORATION,
11                                               ORDER SETTING SETTLEMENT
                       Plaintiff,                CONFERENCE AND SETTLEMENT
12                                               INSTRUCTIONS
            v.
13                                               Date:         September 13, 2019
     DRAGADOS/FLATIRON, et al.,                  Time:         9:30 a.m.
14                                               Courtroom:    Courtroom 9
                       Defendants.               Judge:        Hon. Stanley A. Boone
15

16

17          Pursuant to the agreement of the parties, a settlement conference SET for September 13,

18   2019, at 9:30 a.m. in Courtroom 9 before Magistrate Judge Stanley A. Boone at the U.S. District

19   Court, 2500 Tulare Street, Fresno, California 93721. Unless otherwise permitted in advance by

20   the Court, the attorneys who will try the case shall appear at the Settlement Conference with

21   the parties and the person or persons having full authority to negotiate and settle the case on

22   any terms at the conference.

23          Confidential Settlement Conference Statement: At least seven (7) court days prior to the

24   Settlement Conference, the parties shall submit a Confidential Settlement Conference Statement

25   directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The statement

26   should not be filed with the Clerk of the Court nor served on any other party, although the

27   parties may file a Notice of Lodging of Settlement Conference Statement. Each statement shall

28   be clearly marked “confidential” with the date and time of the Settlement Conference indicated
                                                   1
 1   prominently thereon.

 2          The Confidential Settlement Conference Statement shall include the following:

 3                  A.      A brief statement of the facts of the case.

 4                  B.      A brief statement of the claims and defenses, i.e., statutory or other

 5                          grounds upon which the claims are founded; a forthright evaluation of the

 6                          parties’ likelihood of prevailing on the claims and defenses; and a

 7                          description of the major issues in dispute.

 8                  C.      A summary of the proceedings to date.

 9                  D.      An estimate of the cost and time to be expended for further discovery,

10                          pretrial and trial.

11                  E.      The relief sought.

12                  F.      The party’s position on settlement, including present demands and offers

13                          and a history of past settlement discussions, offers and demands.

14          The Court will vacate the settlement conference if the Court finds the settlement

15   conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

16   As far in advance of the settlement conference as possible, a party shall inform the Court and

17   other parties that it believes the case is not in a settlement posture so the Court may vacate or

18   reset the settlement conference.       Otherwise the parties shall proceed with the settlement

19   conference in good faith to attempt to resolve all or part of the case.

20
     IT IS SO ORDERED.
21

22      Dated:     August 26, 2019                             /s/ Barbara     A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       2
